COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
H. DAVIDSON SMITH and
MARIANNE           )
CAMPBELL,                                                        )            
No.  08-02-00520-CV
                                                                              )
Appellants,                         )                 Appeal from the
                                                                              )
v.                                                                           )             
346th District Court
                                                                              )
CHRISTOPHER R. JOHNSTON and                  )         of El Paso County,
Texas
LESLIE PENLEY,                                                )
                                                                              )                
(TC# 99-2332)
Appellees.                          )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  Finding no Appellant=s brief has been filed, we dismiss the
appeal.
Tex. R. App. P. 42.3 states:
Under the following circumstances, on
any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.
 




This Court possesses the authority
to dismiss an appeal for want of prosecution when an appellant in a civil case
fails to timely file its brief and gives no reasonable explanation for such
failure.  Tex.R.App.P. 38.8(a)(1).
On December 4,
2002, Appellants timely filed a notice of appeal in this cause.  On April 24, 2003, Appellants filed a
motion for extension of time to file their brief.  The motion was granted, extending the time to
file Appellants= brief until
May 20, 2003.  As of this date, no
Appellants= brief
nor motion for extension of time has been filed with the Court.  On June 9, 2003, pursuant to Tex.R.App.P. 42.3, this Court=s clerk sent a letter to the parties
indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we
dismiss the appeal for want of prosecution.
 
 
July
29, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.